DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 was filed after the mailing date of the Final Office Action on 11/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 03/15/2022 has been entered.  As directed by the amendment: claim 7 has been amended and claims 28-29 have been added.  Claims 7, 9-11, 13-16, and 21-29 are pending, with claims 17-19 being previously withdrawn.
The amendment is sufficient in overcoming the prior art rejections under 35 USC 103.


Election/Restrictions
Claims 7, 9-11, 13-16, and 21-29 are allowable. Claims 17-19, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/01/2019, is hereby withdrawn and claims 17-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyu Min on 04/23/2022.
The application has been amended as follows: 
17.	(Currently Amended) A method of flux-cored arc welding (FCAW), the method comprising:
providing the welding wire of Claim 7 to serve as a source of weld metal for forming the weld bead during welding, the welding wire comprising:
the sheath having a steel composition, and 
the core comprising aluminum (Al) at a concentration between a[[the]] total weight of the welding wire, 
wherein Al in an elemental form or is alloyed with a different metal element;
applying an energy sufficient to produce a steady stream of droplets of molten welding wire; and
depositing the molten droplets onto a workpiece to form the weld bead.
18.	(Currently Amended) The method of Claim 17, wherein the welding wire further comprises manganese (Mn) at a concentration between 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose a fluxed-cored welding wire that forms a weld bead such that “wherein within respective ranges of Al and the nickel equivalent, an amount of BCC phase present in the weld bead is proportional to the concentration of Al while being inversely proportional to the concentration of the nickel equivalent” as such limitation refers to, or otherwise depends from, the remaining limitations recited in independent claim 7. It is understood that BCC phase refers to “body centered cubic ferrite” (see paragraphs 0025 and 0057-0059 of instant application, as published). 
Accordingly, claims 7, 9-11, 13-19, and 21-29 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761